MEMORANDUM **
Oregon state prisoner Douglas B. Bennett appeals pro se from the district court’s judgment dismissing his qui tam action as barred by res judicata. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
Because Bennett makes no argument on appeal challenging the district court’s June 21, 2005 order dismissing his action, he has waived the right to challenge that order. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.